Defendant was convicted of keeping an establishment and equipment for gambling contrary to the provisions of SDC 24.9903.
The conviction rests upon the testimony of Arnold Dorothy, an accomplice. If the conviction is to be sustained the testimony of Dorothy must be corroborated by other *Page 236 
evidence which tends to connect the defendant with the commission of the offense. SDC 34.3636. We are convinced that the testimony of J.D. Evans constitutes the necessary corroboration. This witness testified that on various occasions he had been at the place and observed defendant operating the gambling equipment, and on occasions defendant would admit the witness by opening the door. See State v. Walsh, 25 S.D. 30, 125 N.W. 295; State v. Kruse, 24 S.D. 174, 123 N.W. 71; State v. Hicks et al., 6 S.D. 325, 60 N.W. 66; State v. Drapeau, 45 S.D. 507, 189 N.W. 305; State v. Johnson, 50 S.D. 29, 208 N.W. 166.
The contention of appellant that the admission of the testimony of Evans was in violation of the court's order suppressing certain evidence is deemed to be without merit.
The judgment appealed from is affirmed.
PUCKETT, Circuit Judge, sitting for POLLEY, J.